—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 24, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Criticism of an employee’s work by a supervisor does not constitute good cause for leaving one’s employment (Matter of Hogan [Schenectady Discount Corp.—Levine], 50 AD2d 650). What constitutes good cause is a question of fact for the Unemployment Insurance Appeal Board to resolve (Matter of Steed [Roberts] 115 AD2d 166). In this case, the Board found that claimant quit because she was upset about a warning *909critical of her performance in organizing and cleaning her work area and that the warning did not justify her leaving her job. These findings, along with the Board’s conclusion that claimant voluntarily left her employment without good cause, are supported by substantial evidence in the record and must be upheld (see, Matter of Labissiere [Levine], 51 AD2d 1078; Matter of La Greca [Catherwood] 30 AD2d 597).
Mikoll, J.P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.